FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROLANDO RODRIGUEZ MALTEZ,                         No. 09-72610

               Petitioner,                        Agency No. A077-008-690

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Rolando Rodriguez Maltez, a native and citizen of Nicaragua, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Rodriguez Maltez’s motion

to reopen as untimely where the motion was filed over two-and-a-half years after

the BIA’s final administrative order, see 8 C.F.R. § 1003.2(c)(2), and Rodriguez

Maltez failed to demonstrate materially changed circumstances in Nicaragua to

qualify for the regulatory exception to the time limit for filing motions to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 989-90.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-72610